ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                      )
                                                 )
Northrop Grumman Corporation                     )     ASBCA No. 63038
                                                 )
Under Contract No. N68936-05-C-0059 et al.       )

APPEARANCES FOR THE APPELLANT:                         Stephen J. McBrady, Esq.
                                                       Charles Baek, Esq.
                                                        Crowell & Moring LLP
                                                        Washington, DC

                                                       Peter B. Hutt, II, Esq.
                                                       Evan R. Sherwood, Esq.
                                                        Covington & Burling LLP
                                                        Washington, DC

APPEARANCE FOR THE GOVERNMENT:                         Arthur M. Taylor, Esq.
                                                        DCMA Chief Trial Attorney
                                                        Defense Contract Management Agency
                                                        Chantilly, VA

                 OPINION BY ADMINISTRATIVE JUDGE PAGE

      The parties have resolved their dispute and request that the Board enter
judgment in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$18,761,666.28. Appellant has agreed to waive Contract Disputes Act interest.

       Dated: July 28, 2022



                                                     REBA PAGE
                                                     Administrative Judge
                                                     Armed Services Board
                                                     of Contract Appeals

(Signatures continued)
I concur                                       I concur



RICHARD SHACKLEFORD                            OWEN C. WILSON
Administrative Judge                           Administrative Judge
Acting Chairman                                Vice Chairman
Armed Services Board                           Armed Services Board
of Contract Appeals                            of Contract Appeals


     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 63038, Appeal of Northrop
Grumman Corporation, rendered in conformance with the Board’s Charter.

      Dated: July 28, 2022




                                            PAULLA K. GATES-LEWIS
                                            Recorder, Armed Services
                                            Board of Contract Appeals




                                        2